Citation Nr: 1601933	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  96-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2.  Entitlement to service connection for arthritis of multiple joints, to include the hips, ankles, elbows, and knees.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to September 1979 and from November 1990 to March 1991, to include service in the Republic of Vietnam and in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 1995 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2000, October 2002, July 2009, May 2012, November 2013, and April 2015, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its latest remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

The issues of entitlement to service connection for memory loss, headaches, sexual dysfunction, night sweats, and bowel problems, all as due to an undiagnosed illness, were referred in the April 2015 Board remand, and acknowledged by the Appeals Management Center (AMC) in June 2015, but these issues have not yet been adjudicated.  Therefore, the Board does not have jurisdiction over them, and they are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection arthritis of multiple joints, to include the hips, ankles, elbows, and knees, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A sleep disorder, other than nocturnal myoclonus, was not shown in service; and the weight of the probative evidence is against a finding a sleep disorder was otherwise caused by the Veteran's active service.

2.  The evidence of record shows that nocturnal myoclonus, a chronic disability, manifested within a year of the Veteran's separating from active duty.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a sleep disorder, other than nocturnal myoclonus, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  Nocturnal myoclonus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, and VA treatment records have all been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided multiple VA examinations (the reports of which has been associated with the claims file), which the Board finds to be adequate for rating purposes regarding the claims for a sleep disorder and nocturnal myoclonus, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the Veteran has not objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

The Veteran asserts that he developed a sleep disorder during his active military service.  He reported that he has been diagnosed with a sleep disorder and continues to have episodic trembling that disrupts his sleep.

STRs show that in March 1978, May 1979, July 1979, the Veteran denied having frequent trouble sleeping.  He first reported sleeping difficulties in July 1991, approximately four months after separating from his second period of active service.  While he reported having experienced sleep symptoms during service, STRs do not show any sleep complaints or treatment for sleep difficulty during periods of active service.

After his separation from service, the record shows that the Veteran underwent a sleep study in September 1991.  He was diagnosed with minimal sleep apnea and sleep-related myoclonus.

In July 1995, the Veteran's physician Dr. Alan H. Arrington, M.D., reported that obstructive sleep apnea was not the major finding as it was currently within normal limits and there was no clinical basis for a diagnosis of obstructive sleep apnea.  However, Dr. Arrington reported that the Veteran was diagnosed with myoclonus.  Dr. Arrington noted that the Veteran's sleep study findings were consistent with symptoms associated with Desert Storm Syndrome.

In August 1999, Dr. Arrington again reported that the Veteran does not have obstructive sleep apnea, but does experience myoclonus.  Dr. Arrington also reported that EEG results were consistent with patterns found in seriously ill individuals and those of other active service duty patients.

Medical records from February 2005 show the Veteran was diagnosed with obstructive sleep apnea.

At an April 1999 VA examination, following review of the claims file, including private medical records, an interview of the Veteran, and physical examination, the examiner noted that the Veteran had a sleep disturbance consistent with myoclonus.  However, the examiner felt that the Veteran's reports of a sleep disturbance associated with his service in Southwest Asia was not documented or delineated other than reports of trembling.

At a July 2013 VA examination, following review of the claims file, including private medical records, an interview of the Veteran, and physical examination, the examiner noted that the Veteran was diagnosed with obstructive sleep apnea and restless leg syndrome.  The examiner noted that the Veteran's current obstructive sleep apnea was not diagnosed until 2012 and opined that the Veteran's current obstructive sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's active service.

At a May 2014 VA examination, following review of the claims file, including private medical records, an interview of the Veteran, and physical examination, the examiner opined that a sleep disorder was less likely than not incurred in or caused by the Veteran's active service as the Veteran was not diagnosed with a chronic sleep disorder in service.  However, the examiner noted that the Veteran was diagnosed with periodic limb movement disorder in September 1991, but the etiology was unknown.

In April 2015, a VA examiner reviewed the Veteran's claims file and opined that a sleep disorder was less likely than not incurred in or caused by the Veteran's active service.  The examiner noted that the Veteran had no sleep complaints during either period of active service.  The examiner noted that the Veteran was not diagnosed with a sleep impairment while on active duty.  The examiner noted that there were no studies indicating that Desert Storm Veterans were more likely than the general population to have periodic leg movement disorder.  The examiner noted that the Veteran was diagnosed with myoclonus 1991 but that the statement from Dr. Arrington regarding Desert Storm Syndrome was only a subjective observation and speculation that their clinic had observed some unknown number of patients that had been in Desert Storm who were found to have nocturnal myoclonus.  The examiner explained that there was no scientific, substantive weight to this statement as the number of patients seen was likely very low, thereby diminishing the probative value of the opinion. 

Based upon the evidence of record, the Board gives the greatest probative weight to the April 2015 VA examiner's opinion and finds that a sleep disorder, other than nocturnal myoclonus, was not manifest during active service. 

Consideration has been given to the Veteran's assertion that his sleep disorder is due to his active service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a sleep disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  A sleep disorder is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations, that include objective medical testing such as a sleep study, are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

In addition, the Veteran has also submitted multiple lay statements from other individuals and his family members that describes the Veteran's symptoms but do not lend any probative value as to etiology.

Although the Board readily acknowledges that the individuals, including the Veteran, are competent to report perceived symptoms of a sleep disorder, none have been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that any have received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As described, the weight of the evidence is against the claim the service connection claim for a sleep disorder, other than nocturnal myoclonus, and it is therefore denied.  

However, the Veteran was diagnosed with nocturnal myoclonus, a chronic disease, in September 1991, which is within one year from the date of his separation from active service.  Accordingly, service connection for nocturnal myoclonus is granted.


ORDER

Service connection for a sleep disorder, other than nocturnal myoclonus, is denied.

Service connection for nocturnal myoclonus is granted.


REMAND

Veteran seeks service connection for arthritis in multiple joints to include the hips, ankles, elbows, and knees.  He asserts that his active service resulted in arthritis, which has required multiple joint replacement surgeries.

Of note, STRs from the Veteran's reserve service show he reported pain in his hips, knees and ankles since 1978, and an October 1988 left hip x-ray showed a questionable abnormality.  However, STRs from his periods of active service do not contain any objective medical evidence of arthritis.  In addition, the Veteran did not undergo an enlistment physical prior to going on active duty in November 1990.  As such, the presumption of soundness does not attach to this period of service.  See Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected."  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  Here, the Veteran was clearly shown to have left hip arthritis prior to his second period of active duty.  As such, the question becomes whether his left hip arthritis was permanently aggravated during the Veteran's time on active duty from November 1990 to March 19991.

The Veteran has been afforded multiple medical examinations.  A March 1994 VA examiner did not offer an opinion on etiology.  A July 2013 VA examiner's opinion did not consider aggravation of the Veteran's preexisting left hip arthritis.  A May 2014 VA examiner's opinion was inadequate regarding the joints other than the left hip.  An April 2015 VA examiner's opinion was based on a diagnosis of obesity.  However, the Veteran asserted that he was not obese at any time during his service, and therefore, obesity could not have been a factor "at any time" during his claim.

As such, a new VA examination and opinion is necessary to adjudicate the service connection claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The examiner should diagnose any current hip, ankle, elbow, and/or knee disorder, and then should address the following questions:

a) Is it at least as likely as not (50 percent or greater) that any current hip, ankle, elbow, and/or knee disorder either began during or was otherwise caused by the Veteran's active military service (October 1968 to September 1979 and November 1990 to March 1991).  Why or why not? 

b)  Is it at least as likely as not (50 percent or greater probability) that any hip, ankle, elbow, and/or knee disorder was aggravated (permanently increased in severity beyond the natural progress of the disorder) by his active military service?  Why or why not?  If aggravation is found, a baseline severity of the disorder(s) should be established prior to the aggravation occurring.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the appellant and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


